cca-417132-13 id -------------- office uilc number release date from ---------------------- sent wednesday date pm to ---------------- cc ----------------- subject question sorry again about the delays in this one my reviewer concurs in my response below we also note that as you are likely aware there is an --------- local law guide addressing pr law and requirements for perfection of security interests under the ucc we didn't find anything unusual about pr law this agreement does appear to be an obligatory dispursement agreement with respect to a surety for purposes of sec_6323 see the chapter in the gl school text on lien superpriorities for future advances commercial financing agreements and the lrg pincite for a general summary description i have asked around the practice group and done my own research and found nothing addressing this provision or any other provision of regarding what is required under pr law for protection under local law against a subsequent judgment lien regarding sec_6323 in general there is not much out there bulletin digest entries nothing -----------directed me to some cases he turned up during a lexis search fwiw 162_br_922 u s distr lexis 949_f2d_1042 aod has done a lot of her own research and has found her own cases again nothing particular to pr law regarding what is required under a particular state law i think it is just a matter of looking to what the state ucc requires to perfect a security_interest eg filing a financing statement i didn't find any ccas or old gl i think --------------- let me know if you want to discuss
